           Case 2:20-cv-01964-APG-NJK Document 5 Filed 11/02/20 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     WILLIAMSON PENN LITTLE,
 6                                                          Case No.: 2:20-cv-01964-APG-NJK
            Plaintiff(s),
 7                                                                        ORDER
     v.
 8
     TIERRRA LAYNE BAER-WARNDAHL, et
 9   al.,
10          Defendant(s).
11         Plaintiff is proceeding in this action pro se and submitted a complaint to initiate this case
12 in this Court. Docket No. 1. The check Plaintiff submitted to pay the filing fee was written on a
13 closed account; therefore, Plaintiff has not paid the required filing fee in the instant case. Docket
14 No. 4. To proceed with this case, Plaintiff must either pay the filing fee or file a fully complete
15 application to proceed in forma pauperis.
16         Accordingly, IT IS ORDERED:
17         1.      Plaintiff shall either make the necessary arrangements to pay the filing fee,
18 accompanied by a copy of this order, or file a fully complete application to proceed in forma
19 pauperis.
20         2.      The Clerk’s Office shall send Plaintiff the approved form application to proceed in
21 forma pauperis by a non-prisoner, the document entitled “Information and Instructions” for filing
22 an in forma pauperis application, and a copy of the Clerk’s Office notice at Docket No. 4.
23         3.      Plaintiff must comply with this order no later than December 2, 2020. Failure to
24 comply will result in a recommendation to the District Judge that this case be dismissed.
25         IT IS SO ORDERED.
26         Dated: November 2, 2020
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
